FILED
                           NOT FOR PUBLICATION
                                                                             FEB 26 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10004

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cr-00014-APG-VCF-1
 v.

OMAR QAZI,                                       MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                          Submitted February 16, 2018**
                            San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and LASNIK,*** District Judge.

      The government appeals the district court’s order suppressing Omar Qazi’s

post-arrest statements upon finding that Qazi was given a deficient Miranda v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
Arizona, 384 U.S. 436 (1966), warning. We have jurisdiction under 18 U.S.C.

§ 3731, and we reverse.

      Qazi argues that the Miranda warning was insufficient because it failed to

inform him that he had a right to an attorney “before and during questioning” and

that the statement given was merely the Miranda Court’s “summary,” not its

holding. We review the sufficiency of a Miranda warning de novo. United States v.

Loucious, 847 F.3d 1146, 1148-49 (9th Cir. 2017).

       Miranda held that “the following measures are required”: “Prior to any

questioning, the person must be warned that . . . he has a right to the presence of

an attorney.” 384 U.S. at 444 (emphasis added); see also id. at 478-79 (reiterating

similar language). Qazi was informed: “You have the right to the presence of an

attorney.” “[W]e emphasize that while Supreme Court case law does not require a

verbatim recitation of Miranda’s warnings, it does not proscribe it either.”

Loucious, 847 F.3d at 1151 (emphasis added). Here, the Miranda warning given to

Qazi was nearly verbatim to the language in Miranda, changing only the pronoun

and the verb. Qazi was not given an insufficient Miranda warning.

      REVERSED AND REMANDED.




                                          2